Case: 19-1746   Document: 00117671130
      Case 1:18-cv-00327-DBH            Page:
                              Document 67      1 11/19/20
                                           Filed   Date Filed:
                                                           Page11/19/2020  Entry
                                                                 1 of 2 PageID #: ID: 6383030
                                                                                   1412




                    United States Court of Appeals
                                    For the First Circuit
      No. 19-1746
      DAVID CARSON, as parent and next friend of O.C.; AMY CARSON, as parent and next friend
      of O.C.; ALAN GILLIS, as parent and next friend of I.G.; JUDITH GILLIS, as parent and next
          friend of I.G.; TROY NELSON, as parent and next friend of A.N. and R.N.; ANGELA
                           NELSON, as parent and next friend of A.N. and R.N.

                                         Plaintiffs - Appellants

                                                   v.

        A. PENDER MAKIN, in her official capacity as Commissioner of the Maine Department of
                                            Education

                                         Defendant - Appellee


                                             MANDATE

                                     Entered: November 19, 2020

             In accordance with the judgment of October 29, 2020, and pursuant to Federal Rule of
      Appellate Procedure 41(a), this constitutes the formal mandate of this Court.


                                                 By the Court:

                                                 Maria R. Hamilton, Clerk


      cc:
      Mordechai Biser
      Emma Bond
      Samuel T.S. Boyd
      Thomas E. Chandler
      Elliott M. Davis
      Malina Dumas
      Joshua D. Dunlap
      Jeffrey Thomas Edwards
      Sarah A. Forster
      John C. Foskett
      Sarah Goetz
Case: 19-1746   Document: 00117671130
      Case 1:18-cv-00327-DBH            Page:
                              Document 67      2 11/19/20
                                           Filed   Date Filed:
                                                           Page11/19/2020  Entry
                                                                 2 of 2 PageID #: ID: 6383030
                                                                                   1413




      Samuel T. Grover
      Zachary Heiden
      Leslie Davis Hiner
      Kristen Hollar
      Richard Brian Katskee
      Timothy Keller
      Jessica Levin
      Julia M. Lipez
      Alexander Joseph Luchenitser
      Daniel Mach
      Andrew T. Mason
      Jennifer Mathis
      Russell Menyhart
      Francisco Maria Negron Jr.
      Arif Panju
      Lea Patterson
      Jay Sekulow
      Bruce W. Smith
      Vivek Suri
      Christopher C. Taub
      Heather L. Weaver
      Jonathan R. Whitehead
      Michael K. Whitehead
      Stephen C. Whiting
